Citation Nr: 1608944	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-20 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   Service connection for bilateral hearing loss was denied therein.  The Veteran appealed this determination.  In doing so, he requested a Board hearing at the aforementioned RO.  No such hearing was held, however, because he subsequently withdrew his request.  38 C.F.R. § 20.704(e) (2015).  

Further review of the Veteran's claims file shows that Board adjudication cannot proceed yet.  As such, this matter is REMANDED.  


REMAND

Although the delay entailed by a remand is regrettable, a Board decision concerning the Veteran's claim for service connection for bilateral hearing loss at this time would be premature.  Undertaking additional development prior to such a decision is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought.

I.  Records

The duty to assist includes making as many requests as necessary to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).  Here, VA treatment records dated into January 2014 are available. Some concern the Veteran's hearing.  It is likely that there are pertinent VA treatment records dated since then.  A request or requests for them must be made.  This is particularly true since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notice to the Veteran and his representative must be made if the request(s) is/are unsuccessful.  

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and fully describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical opinions must be based on accurate factual premises and be supported by a clearly and fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

The Veteran underwent a VA medical examination for his hearing in October 2012.  His diagnosed bilateral sensorineural hearing loss was fully described.  It is unclear, however, whether or not his entire history was considered.  He was interviewed about his noise exposure during service, which has been conceded by VA, but not about his exposure to noise after service.  The examiner also referenced one service treatment record, the Veteran's separation examination.  Yet, this examiner also indicated that neither the claims file nor any other evidence was reviewed.  A clear review of the Veteran's entire history, particularly his service treatment records, is imperative.  The examiner opined that the Veteran's bilateral sensorineural hearing loss was less likely as not related to service.  As rationale, the examiner noted that the separation examination showed normal hearing and that the threat of sensorineural hearing loss is removed once there is no more noise exposure.  

The examiner's opinion is articulated-but not fully.  There is no indication of an inaccurate factual premise as the Veteran's August 1964 separation examination indeed shows that his hearing was normal.  This includes pursuant to the American Standards Association (ASA), which was used through October 1967, and pursuant to the International Standards Organization (ISO)-American National Standards Institute (ANSI) used since November 1, 1967.  However, comparison of the Veteran's hearing at his separation examination with prior examinations during his service reveals a shift in his hearing.  The examiner failed to address this shift.  Its significance therefore is unknown.  For this reason and the other foregoing reason, arrangements must be made for the Veteran to undergo another VA medical examination complete with a VA medical opinion.  

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all of the Veteran's VA treatment records, but particularly those pertaining to his hearing, dated from January 2014 to present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his hearing.  The examiner shall be someone with appropriate expertise other than the October 2012 examiner.  This examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history of noise exposure during and after service as well as his symptoms to include their onset, severity, and impact on his work and daily life.  All necessary tests including pure tone audiometry and the Maryland CNC shall be performed, the results of which shall be set forth in the report.  

A diagnosis or diagnoses then shall be rendered.  The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss, whether diagnosed as sensorineural or otherwise, is related to his conceded noise exposure during service.  A clear and complete rationale (an understandable and thorough explanation) shall be provided in the report for this opinion.  Medical principles thus should be discussed as they relate to the medical and lay (non-medical) evidence.  Continuity of symptoms, as opposed to treatment, should be discussed too.

In these regards, the examiner must address the shift in the Veteran's hearing during service notwithstanding that it was normal (both per the ASA and after converting to the ISO-ANSI used since November 1, 1967) upon his separation.  The examiner should also address the Veteran's reports of gradual hearing loss since service taking into account his conceded in-service noise exposure as well as his post-service noise exposure.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and complete rationale.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.  

3.  Then, readjudicate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Issue a rating decision if the determination made is favorable to him.  If it is unfavorable, issue a supplemental statement of the case (SSOC).  Place a copy of the rating decision or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Finally, allow them the requisite time period to respond to an SSOC before processing for return to the Board.  
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

